DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species B in the reply filed on 11 May 2021 is acknowledged.
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and/or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 May 2021.
The Applicant’s reply dated 11 May 2021 indicated that claims 1-9 and 16 appear to be generic. However, claim 10 is drawn to features of nonelected Species C (Figs. 8-11). Claim 16 requires one or more of nonelected species C-E.
For the purposes of this Office action, claims 1-9 are examined on the merits. 
Claim Objections
Claim 3 is objected to because of the following informalities: In line 3, the recitation “and a first” should be “and one said first”. In line 5, the recitation “and a” should be “and one said”.
Claim 5 is objected to because of the following informalities: In line 2, the recitation “the functional” should be “the at least one functional”. In lines 3-6, the recitation “wall, a cover element configured to cover a housing opening, or a fastening device configured to fix at least one component to the housing” should be “wall”.
Claim 7 is objected to because of the following informalities: In line 3, the recitation “the functional” should be “the at least one functional”. In line 5, the recitation “a body” should be “the body”.
Claim 9 is objected to because of the following informalities: In line 4, the recitation “a wall” should be “the wall”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH 05-191057 A (Suzuki).
With respect to claim 1: Suzuki discloses a housing for receiving an electrical or electronic functional module (printed circuit board 16), comprising: a first housing element (upper case 11) having a first surface section (flat, upper surface section) and at least one first connecting section (protrusions 14) arranged on the first surface section, a second housing element (lower case 12) having a second surface section (flat, lower surface section) and at least one second connecting section (protrusions 13) arranged on 
With respect to claim 2: The Applicant’s struts 100/110 are male protrusions or projections extending from the surface sections 101/111. Suzuki’s protrusions 13 and 14 are male protrusions or projections extending from flat surface sections. Suzuki’s protrusions 14 are interpreted as comprised in the claimed “first strut”, and Suzuki’s protrusions 13 are interpreted as comprised in the claimed “second strut”. 
With respect to claim 3: The flat, upper surface of the upper case 11 has a quadrangular shape, and has a protrusion 14 arranged at (definition of at: in, on, or near) each corner thereof. The flat, lower surface of the lower case 12 has a quadrangular shape, and has a protrusion 13 arranged at each corner thereof. 
With respect to claim 5: The Applicant’s mounting device 21 (Figs. 6-7) is configured to fasten the housing to a wall using the fastening point 211. Fastening point 211 has a slot that is able to receive a fastener that secures the housing to the wall.

Suzuki’s protruding portion 21 and/or the hole 21a, meets “a mounting device configured to fasten the housing to a wall” because the hole 21a is capable of receiving a fastener that engages a wall in the same, similar, and/or analogous manner as the Applicant’s fastening point 211.
With respect to claim 6: Suzuki’s holder 19 is relied upon as the claimed “intermediate element”. Holder 19 comprises a body (fitting portion 20) arrangeable between the at least one first connecting section (protrusions 14) and the at least one second connecting section (protrusions 13) and connectable by interlocking to the at least one first connecting section and/or the at least one second connecting section. Fitting portion 20 interlocks with protrusion 13 by receiving the protrusion 13 therein (Figs. 1-2) and/or the fitting portion 20 interlocks with protrusion 14 via the screw 23 (Figs. 1-2).
With respect to claims 7-8: For the purposes of claims 7-8, the portions of holder 19 exclusive of fitting portion 19 and the hole 21a are interpreted as comprising the claimed “skirt”. The portions of the “skirt” identified by the arrows in the annotated image below extend in a direction of the first surface section or the second surface section (up or down) as required by claim 7.  Suzuki Figs. 2-3 show the “skirt” on the outside of the housing and covering, at least in sections, the protrusion 13.

    PNG
    media_image1.png
    182
    161
    media_image1.png
    Greyscale

With respect to claims 7 and 9: This rejection is different than the rejection of claims 7-8 above. For the purposes of claims 7 and 9, the portions of holder 19 identified in the annotated image below are interpreted as the claimed “skirt”. ”. The portions of the “skirt” identified by the arrows in the annotated image below extend in a direction of the first surface section or the second surface section (up or down) as required by claim 7. Suzuki’s protruding portion 21 is interpreted as meeting “a fastening flange” as defined by claim 9. The hole 21a is interpreted as meeting “a fastening point” as defined by claim 9. Suzuki’s hole 21a, meets “configured to fasten the housing to a wall” because the hole 21a is capable of receiving a fastener that engages a wall in the same, similar, and/or analogous manner as the Applicant’s fastening point 211.


    PNG
    media_image2.png
    182
    161
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH 05-191057 A (Suzuki) as applied to claim 1 above, and further in view of DE 29723154 U1 (Didriksson).
With respect to claim 4: Suzuki [0001] describes the invention as a portable terminal device such as a pager. 
Didriksson discloses a modular enclosure for electronic, electrical and device installations that is sealed for protection against moisture and water. The apparatus is designed to be quick and easy to assemble. See [0008]-[0026]. Didriksson Fig. 1 shows the housing includes a base part 1, a cover part 2, and wall elements 4. The base part 1 and cover part 2 include corner supports 11 and 21, respectively. The wall elements 4 are joined to the corner supports 11 using connecting elements 5 that include seals (not shown) to achieve a sealed housing. See [0032].

One would be motivated to make such a modification to make Suzuki’s housing sealed together, using the established sealing structure taught by Didriksson. 
Additionally or alternatively, one would be motivated to make such a modification because having the separate wall elements 4 enables customization and/or modularization of the housing. IE - different colors, patterns, sizes, etc. of wall elements 4 may be provided to enable desirable modularization and/or customization of the housing. In that Suzuki discloses the housing may be a mobile pager, one would find obvious providing different wall elements 4 to provide pagers with different wall colors. One would do this to enable a purchaser of said pager to select a color of his or her desire. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637